Citation Nr: 1809909	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-27 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for facial pain, as secondary to service-connected sinusitis.

2. Entitlement to service connection for a psychiatric disorder, as secondary to service-connected sinusitis.

3. Entitlement to service connection for tinnitus, as secondary to service-connected sinusitis. 

4. Entitlement to service connection for sleep apnea, as secondary to service-connected sinusitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981 with a period of active duty for training from April 1985 to August 1985. This case comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In February 2017, the Board remanded these claims for additional development. It has since been returned to for further appellate consideration.

Although no substantive appeal for the issue of entitlement to service connection for sleep apnea was submitted, the Board took testimony on the issue at the August 2017 Board hearing. Thus, the issue is before the Board as VA has waived the requirement for a timely filed substantive appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009).

At the August 2017 hearing and in a corresponding motion, the Veteran requested that his case be advanced on the docket due to homelessness. The undersigned VLJ has granted the Veteran's motion and is advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). Documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Regarding the Veteran's claim for sleep apnea, remand is required for an opinion that addresses aggravation.  A VA opinion was obtained in July 2016. The examiner opined that it was less likely as not that the Veteran's post-service diagnosis of sleep apnea was secondary to or had any association with the Veteran's service-connected sinusitis. The examiner noted that sleep apnea can be central (a disturbance in the brain) or peripheral (involving relaxation of the oral pharyngeal musculature when a person is asleep therefore causing airway obstruction.) The examiner explained that the Veteran's documented sleep apnea was peripheral in nature and that the Veteran's post-service history of chronic sinusitis and several sinus/nasal surgeries was anatomically unrelated to the oral pharynx (involved in sleep apnea). The examiner found that the Veteran's greatest risk factor for sleep apnea is being an overweight male. The examiner did not, however, address aggravation.  Such an opinion must be obtained on remand.

Regarding the Veteran's claim for tinnitus, remand is required for an opinion that addresses aggravation.  The Veteran was afforded a VA examination in February 2015. The examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation but also opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss. An addendum opinion was obtained in October 2015. The examiner opined that the Veteran's current tinnitus was less likely than not proximately due to and/or the result of the service-connected sinusitis, explaining that there was no direct medical correlation between chronic sinusitis and tinnitus and tinnitus is usually caused by acoustic trauma or hearing loss, not by sinusitis. The examiner did not, however, address aggravation.  Such an opinion must be obtained on remand. 
 
Regarding the Veteran's claim for a psychiatric disorder, remand is required for an opinion.  The Veteran was afforded a VA examination in February 2015. The diagnosis was persistent depressive disorder. The examiner opined that the disorder was less likely than not proximately due to or the result of the Veteran's service-connected sinusitis. The examiner explained that the Veteran had depression as a child, had interpersonal problems in the military, and had significant legal problems with alcohol abuse in the 1980s and 1990s. Further, the examiner noted that the Veteran reported that his depression began in 2008 when he was unable to get a job after getting a Master's degree. The Veteran reported that he was depressed because of a combination of his inability to work and chronic facial pain in the right sinus area. The examiner noted that some of his depression was related to his sinus pain, but most of it, by the Veteran's own report, was related to his prolonged unemployment. Furthermore, the Veteran stated that his depression would be lessened by getting a job and that his sinus pain was not interfering with his ability to get a job. 

The Veteran was again afforded a VA examination in July 2016. The diagnoses were depressive disorder not otherwise specified and alcohol use disorder in remission. The examiner opined that the disorder was less likely than not aggravated by the service-connected sinusitis because there was no evidence to support aggravation beyond the natural progression of his disorder. The examiner opined that it was more probable than not the depression was directly related to his chronic history of social and occupational maladjustment further exacerbated by his documented history of alcohol dependency and characterological coping style.  

In an August 2016 letter, JB, the Veteran's licensed mental health counselor, opined that the Veteran suffers from major depression which all evidence indicates is related to his chronic sinusitis. Furthermore, JB stated that the Veteran shared that his chronic sinusitis is a major hindrance in his life, making it hard for him to breath, and also is associated with a major ongoing disruption in his sleep and sleep quality. Mr. JB stated that it is his assessment that the Veteran's chronic sinusitis is the primary contributing factor to his mood and anxiety problems. 

Although positive, JB's opinion is not supported by rationale and is thus insufficient upon which to base service connection.  The VA medical opinions were not provided upon a review of JB's positive opinion.  This opinion must be addressed on remand. 

Regarding the Veteran's claim for service connection for facial pain, remand is required for a clarifying opinion. An opinion was obtained in August 2017. The Veteran was diagnosed with atypical facial pain. The examiner noted prior diagnoses of trigeminal neuralgia in the record and opined that based on review of all the evidence, there was insufficient evidence to assign a diagnosis of trigeminal neuralgia. The examiner acknowledged the Veteran's belief that his facial pain and sinusitis was the same condition, however it was not sufficient to establish a diagnosis or to establish that either condition was secondary to the other. The examiner opined that it was less likely as not that the Veteran's post service diagnosis of atypical facial pain was caused, incurred, associated or aggravated by his time in service basing his opinion on his belief that the Veteran's grant of service connection for the diagnosis of sinusitis was made in error. However, the Board emphasizes that the issue at hand is not whether the Veteran's original claim for service connection for sinusitis was made in error. Furthermore, the examiner noted that the Veteran's sinus condition resulted in several post service sinus surgeries and that subsequently the Veteran's post service diagnosis of atypical facial pain may be secondary to the several sinus surgeries, but it would be speculation on part of the examiner as pain is a subjective symptom. Therefore, remand is required to afford the Veteran a VA examination and to obtain an adequate opinion. Furthermore, it is unclear whether the Veteran has a cranial facial nerve condition given the prior diagnoses of trigeminal neuralgia.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his acquired psychiatric disorder. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is caused by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder is aggravated by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

The examiner must address the following: 1) the October 2015 statement from Dr. MB; 2) June 2016 and August 2016 letters from licensed mental health counselor that Veteran's depression is related to his chronic sinusitis; 3) August 2017 Board hearing testimony.

4. After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of his tinnitus. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is caused by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is aggravated by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

5. After any additional records are associated with the claims file, provide the Veteran with an examination to determine the etiology of his sleep apnea. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

The examiner must address the following: 1) the Veteran's statements that he has breathing difficulties which affect his sleep including the June 2016 statement that his chronic sinusitis has caused his sleep apnea; 
2) May 2016 sleep study; 3) July 2016 VA examination; and 4) the August 2017 Board hearing testimony.
6. After any additional records are associated with the claims file, provide the Veteran an examination to determine the etiology of his facial pain. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 
a) Identify all cranial facial nerve disorders, to include trigeminal neuralgia.  If it is not diagnosed, provide a supporting explanation.
b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's facial pain, to include trigeminal neuralgia, is caused by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's facial pain, to include trigeminal neuralgia, is aggravated by the service-connected sinusitis, to include the significant amount of post-service sinus surgeries.

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




